Citation Nr: 0834379	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-43 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
hemidiaphragm paralysis, claimed as resulting from a coronary 
artery bypass graft procedure performed at a Department of 
Veterans Affairs medical facility in May 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation for his left hemidiaphragm 
paralysis which he contends is a result of a surgical 
procedure performed at a VA Medical Center (VAMC) in May 
2000.  This claim is governed by 38 U.S.C.A. § 1151, which 
states that compensation shall be awarded for a qualifying 
additional disability that is caused by improper VA 
treatment.

A careful review of the record reveals that additional 
development is required before the Board can proceed with 
this appeal.

Initially, the Board notes that a copy of the consent form 
signed by the veteran for the May 2000 surgical procedure is 
not of record.  The RO requested this documentation from VAMC 
Gainesville in correspondence dated in August 2003.  A reply 
to this request was received in the same month, but did not 
include the requested documentation.  As such, it is 
necessary to again request a copy of the consent form for the 
surgical procedure in question.  If a consent form, or its 
equivalent, is not available, a negative response indicating 
such is required.    
Thereafter, the veteran should be afforded a VA respiratory 
examination to determine the nature and etiology of the 
claimed left hemidiaphragm paralysis, to include the 
likelihood that this condition was proximately caused by the 
surgical procedure in question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact VAMC Gainesville to request 
a copy of the consent form (SF-522 or 
its equivalent) signed by this veteran, 
consenting to the cardiac bypass 
surgical procedure conducted in May 
2000 at that facility.  

If a consent form signed by the veteran 
is not available, VAMC Gainesville 
should be instructed to provide all 
other documentation available that 
pertains to the veteran's informed 
consent to undergo this procedure, to 
include the anticipated results and 
potential side-effects of the procedure 
as described to the veteran.   

2.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

3.  Then, the veteran should be afforded 
a VA respiratory examination to determine 
the nature and etiology of the claimed 
paralysis of the diaphragm.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is causally related to 
the surgical procedure.  

If this question is answered in the 
affirmative, the examiner should provide 
an opinion as to whether such causation 
resulted from (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault; or (b) an event not reasonably 
foreseeable.  For the purposes of this 
determination, reasonable foreseeability 
is based upon consideration of whether 
the risk of this event (diaphragm 
paralysis) was the type of risk that a 
reasonable health care provided would 
have disclosed in connection with 
required informed consent procedures.  

The examiner must provide a complete 
rationale for all opinions expressed.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



